Citation Nr: 0110540	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  97-17 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, with subsequent service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  The Board remanded this matter to the RO 
for additional development in July 1999.  The RO complied 
with the instructions on remand and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected disabilities are not 
shown to be sufficiently disabling as to preclude him from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability evaluation based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.1-4.14, 4.16, 4.18 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and that 
the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Specifically, the RO obtained Social Security Administration, 
vocational rehabilitation, and private medical records.  In 
addition, the veteran was afforded VA examinations and a 
personal hearing before the RO.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  The veteran's service-connected disabilities 
include dysthymia, evaluated at 30 percent, cervical and 
thoracic strain with headaches, evaluated at 20 percent, 
degenerative disc disease L3-L4, with narrowing of disc space 
L2-L3, evaluated at 20 percent, and tinnitus, evaluated as 
noncompensable, with a combined schedular evaluation of 60 
percent.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§  3.340, 3.341, 
4.16(a) (2000).

Given that the veteran has a combined disability rating of 60 
percent, he does not meet the statutory requirement for basic 
eligibility for an award of TDIU on a schedular basis.  That 
notwithstanding, it is the established policy of the VA that 
all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but the issue of unemployability must be determined without 
regard to the advancing age of the veteran or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2000); Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a) 
(2000). 

In the veteran's written application for TDIU received by the 
RO in January 1997, he reported his educational level as two 
years of college, with specialized training in engine repair.  
He had last worked full time as a diesel mechanic in July 
1995.  He stated that he could no longer work as a diesel 
mechanic and that he was working towards a new career but was 
finding obstructions.  The veteran's former employer 
submitted a statement in February 1997 that reflected that 
the veteran worked full-time as a service mechanic of heavy 
equipment from November 1994 to January 1996.  His medical 
problems now made him unable to perform that type of work.  
He had lost 135 days of work during the previous year due to 
his disability. 

In a September 1995 letter, Paul Lindquist, M.D., wrote that 
the veteran had chronic back pain and that it did not appear 
that he could continue to perform heavy mechanical work and 
may require retraining.  He opined that the veteran probably 
had a permanent partial impairment of the spine to a mild 
degree.  Records received from the Social Security 
Administration include a May 1996 determination that the 
veteran was not disabled due to his neck and back pain.

At a November 1996 orthopedic examination performed by Ben J. 
Clayburgh, M.D., the veteran complained of constant midback 
pain, soreness across the base of the neck, and headaches 2 
to 3 times per day.  Dr. Clayburgh made essentially no 
objective findings and found that the veteran had sustained 
no permanent physical impairment of the spine but that he 
probably had post traumatic cervical myositis.  He opined 
that, with an aggressive exercise program, the veteran may be 
able to perform small engine work but would not be a good 
candidate for work that required heaving lifting or placed a 
strain on his back.

VA outpatient records from June 1997 indicate that the 
veteran was enrolled in college preparatory courses and that 
he found it stressful.  The veteran appeared at a hearing 
before the RO in July 1997.  He testified that he recently 
missed 6 of 20 class days due to headaches and right arm 
problems.  He continued to have headaches and thoracic and 
cervical pain.  A keyboarding class aggravated his symptoms 
and he had to stand, adjust his posture, and take breaks 
during his classes.  He could not perform lawn work or 
repetitive movements of lifting, pulling, or pushing.  He 
also could not walk or sit for prolonged periods.  He had 
problems with concentration and memory due to his pain and 
depression.  He had only performed manual labor jobs in the 
past and was unable to find jobs that did not require manual 
labor or sitting.  He did not believe that he could work a 
full-time job without extensive rest periods.

During a VA examination in July 1997, the veteran complained 
of constant back pain, with radiation from the neck into the 
upper extremities.  The pain was aggravated by lifting, 
sitting, standing, and walking.  He also had headaches a 
couple of times per week.  The headaches lasted one hour and 
were relieved by Aleve.  The x-ray reports of the thoracic, 
lumbosacral, and cervical spines were negative other than 
slight narrowing of the L3-L4 interspace. No neuropathy or 
diseases of the peripheral nerves were found.  The veteran 
was diagnosed with history of whiplash injury of the cervical 
spine, chronic low back pain, and muscle contraction 
headaches.  The examiner opined that the veteran's neck and 
low back conditions did not preclude gainful employment in 
occupations that did not require bending or lifting and that 
any desk work should be acceptable.

During the psychological examination, the veteran reported 
that his mood had been fairly stable and that he continued to 
feel depressed.  He had problems with sleep, concentration, 
and low self-esteem.  He was assessed with dysthymia and 
assigned a Global Assessment of Functioning (GAF) score of 
65, indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

VA clinical records show that the veteran complained of 
increasing low back pain that radiated down the left leg in 
October 1997.  A CT scan of the lumbar spine performed the 
following month found degenerative disc disease with moderate 
diffuse bulging at L3-L4 and L4-L5 and milder bulge at L5-S1.  
A lumbar myelogram identified bulging disc at several levels 
but no herniation.

VA vocational rehabilitation records indicate that the 
veteran entered a rehabilitation program in May 1997.  An 
entry dated May 1999 showed that the veteran was employed and 
that he was to complete his business degree that month.  He 
had been offered a job as a general manager with a furniture 
store.  A closure report in July 1999 indicated that the 
veteran had been working at the furniture store for two 
months and was considered successfully rehabilitated.  The 
last report of contact, dated August 1999, disclosed that the 
veteran was fired from his job at the furniture store.  He 
was told that his public relations skills were poor and that 
he was not putting in enough time.  However, the veteran had 
accepted another job as a maintenance secretary with the 
local Indian School.  His duties would include running the 
office and doing the budget.

In summary, there does not appear to be any objective opinion 
of record, medical or otherwise, which states that the 
veteran is unemployable due to his service-connected 
disabilities.  In fact, all medical opinions, VA and private, 
found that the veteran was capable of working.  Drs. 
Lindquist and Clayburgh stated that the veteran could no 
longer perform heavy lifting and should be retrained.  The VA 
examiner concurred that the veteran should not perform 
strenuous work and should consider more sedentary employment.  
While the physicians believed that the veteran could not 
return to his former employment as a diesel mechanic, they 
all determined that he could perform lighter duty.  Evidence 
that a veteran is unable to return to the type of position in 
which he was previously employed is not equivalent to 
evidence that the veteran is categorically unemployable.  
Hodges v. Brown, 5 Vet. App. 375 (1993).

Notably, while the veteran testified that he believed that he 
could not return to full-time employment, his actions have 
proven otherwise.  During the course of this appeal, the 
veteran completed a vocational rehabilitation program and a 
business degree.  Moreover, according to the last report of 
contact, the veteran was gainfully employed.  Therefore, the 
Board can find no basis upon which to grant an assignment of 
TDIU.  The preponderance of the evidence is against the 
veteran's claim for TDIU and the benefit sought on appeal 
must be denied.



ORDER

A total disability evaluation based on individual 
unemployability is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

